Exhibit 5.1 Michael K. Hair, P.C. Attorney at Law 7407 E. Ironwood Court Scottsdale, Arizona 85258 Telephone: (480) 443-9657 Facsimile: (480) 443-1908 August 17, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:WindGen Energy, Inc. - 2010 Employees and Consultants CompensationPlan Ladies and Gentlemen: We have acted as counsel toWindGen Energy, Inc., a Utah corporation (the “Company”), in connection with its Registration Statement on Form S-8 (the “Registration Statement”) filed under the Securities Act of 1933 relating to the registration of 3,000,000 shares of its Common Stock, $.001 par value (the “Shares”), issuable pursuant to the Company’s 2010 Employees and Consultants CompensationPlan. In that connection, we have examined such documents, corporate records and other instruments as we have deemed necessary or appropriate for purposes of this opinion, including the Articles of Incorporation and the Bylaws of the Company. Based upon the foregoing, we are of the opinion that: 1. The Company has been duly organized and is validly existing as a corporation under the laws of the State of Utah. 2. The Shares, when issued and sold in accordance with the terms of the various plans, will be validly issued, fully paid and nonassessable. We hereby consent to the use of this opinion as an exhibit to the Registration Statement. Michael K. Hair, P.C. By: /s/ Michael K. Hair Michael K. Hair, President
